DETAILED ACTION
This first non-final action is in response to applicants’ filing on 02/27/2020. Claims 1-24 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received on 04/13/2020. 
Drawings
The drawings filed on 02/27/2020 are accepted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/27/2020 and 09/18/2020 have been placed in the application file, and the information referred therein has been considered as to the merits.
Claim Objections
Claims 9 and 21 are objected to because of the following informalities:
Claim 9 fails to recite a period “.” at the end of the claim and instead recites a “,”;
Claim 21 fails to recite a period “.” at the end of the claim and instead recites a “,”;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 33.501 V15.3.1 (“Security architecture and procedures for 5G system (Release 15)”, December 2018, pp. 1-182, IDS submitted 09/18/2020, hereinafter 3GPP Release 15) in view of Ericsson et al. (“TS 23.502: Introducing Non-public network – CAG”, S2-1901575, 3GPP TSG-SA WG2 Meeting #131, February 19, 2019, pp. 1-25, IDS submitted 09/18/2020, hereinafter Ericsson), and further in view of 3GPP TR 23.734 V16.0.0 (“Study on enhancement of 5GS for Vertical and LAN Services (Release 16)”, December 2018, pp. 1-107, IDS submitted 09/18/2020, hereinafter 3GPP Release 16).
As to Claim 1:
3GPP Release 15 discloses a method performed by a unified data management (UDM) entity (e.g. 3GPP Release 15 Unified Data Management (UDM) [Section 3.2 Abbreviations]; [Section 6.1.2]), the method comprising:
receiving, from an authentication server function (AUSF) entity (e.g. 3GPP Release 15 Authentication server function (AUSF) [Section 5.8a Requirements on AUSF Page 27]), a request message including: a subscription concealed identifier (SUCI) of a user equipment (UE) (e.g. 3GPP Release 15 receiving from AUSF to UDM Nudm_UEAuthentication_Get Request that includes SUCI or SUPI, serving network name [Section 6.1.2 Page 34]);
deconcealing the SUCI of the UE (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34]); and
verifying if the UE is allowed to access the CAG Cell or not (e.g. “As per current 3GPP specification (TS 23.501)… the serving network verifies if the UE is authorized to access the CAG cells/NPN based on a successful verification” - Applicants’ admitted prior art, Specification [0009]);
But 3GPP Release 15 does not specifically disclose:
a message including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI].
However, the analogous art Ericsson does disclose a message including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI] (e.g. Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]).  The prior art 3GPP Release 16 clearly teaches the well-known specification and purpose of including CAG IDs in messages to identify closed access group cells that a UE is entitled to access (e.g. 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]).  3GPP Release 15, Ericsson, and 3GPP Release 16 are analogous art because they are from the same field of endeavor in 3GPP 5G Technical Specifications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of 3GPP Release 15, Ericsson, and 3GPP Release 16 before him or her, to modify the specification of 3GPP Release 15 with the teachings of Ericsson to include a message including: a closed access group (CAG) identifier of a CAG cell as claimed because 3GPP Release 15 clearly specifies the security architecture and standard for 5G (3GPP Release 15  [Section 1 Scope]-[Section 15]) which may also include a CAG identifier (Ericsson which was a proposed change/amendment to the 3GPP Specification [Page 4]).  The suggestion/motivation for doing so would have been to prevent access from UE(s) not authorized to access a CAG cell hosted by a PLMN (3GPP Release 16 [Section 6.5 Solution #5: Solution for Access Control Page 25]; [Section 6.2 Solution 2: Closed Access Group Page 16]).  Therefore, it would have been obvious to combine 3GPP Release 15, Ericsson, and 3GPP Release 16 to obtain the invention as specified in the instant claim(s).
As to Claim 2:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the method of claim 1, further comprising: if the UE is not allowed to access the CAG Cell (e.g. 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]), transmitting, to the AUSF entity, a reject message including information for indicating a rejection of the CAG Cell (e.g. 3GPP Release 15 “the SEAF shall either reject the authentication by sending an Authentication Reject” [Section 6.1.3.2.2 Page 40]); and if the UE is allowed to access the CAG Cell (e.g. 3GPP Release 16 UE is allowed to access CAG cell [Section 6.2 Solution 2: Closed Access Group Page 16]), performing an authentication procedure comprising a generation of an authentication vector (e.g. 3GPP Release 15 “The UDM/ARPF shall first generate an authentication vector with Authentication Management Field (AMF)” [Section 6.1.3 Authentication procedures Page 36]).  The Examiner supplies the same rationale for the combination of references 3GPP Release 15, Ericsson, and 3GPP Release 16 as in Claim 1 above.
As to Claim 3:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the method of claim 1, further comprising: identifying a subscription permanent identifier (SUPI) of the UE based on the deconcealing of SUCI (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34]), wherein the SUPI of the UE is used to verify if the UE is allowed to access the CAG cell or not (e.g. Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]; 3GPP Release 16 “The UEs have subscription for a non-public network are authorized to register with non-public network. The UEs are configured with their UE identity (e.g. SUPI, or NAI) and credentials for the subscribed non-public networks” [Page 20]).  The Examiner supplies the same rationale for the combination of references 3GPP Release 15, Ericsson, and 3GPP Release 16 as in Claim 1 above.
As to Claim 4:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the method of claim 1, wherein the UDM entity is associated with at least one of a subscription identifier de-concealing function (SIDF) (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34]) or an authentication credential repository and processing function, and wherein the request message further includes a serving network (SN) name (e.g. 3GPP Release 15 receiving from AUSF to UDM Nudm_UEAuthentication_Get Request that includes SUCI or SUPI, serving network name [Section 6.1.2 Page 34]).
As to Claim 5:
3GPP Release 15 discloses a method performed by an authentication server function (AUSF) entity (e.g. 3GPP Release 15 Authentication Server Function (AUSF) [Section 3.2 Abbreviations Page 18]), the method comprising:
receiving, from an authentication an access and mobility management function (AMF) entity (e.g. 3GPP Release 15 Access and Mobility Management Function (AMF) [Section 3.2 Abbreviations Page 18])
a subscription concealed identifier (SUCI) of a user equipment (UE) (e.g. 3GPP Release 15 “AMF may initiate authentication with AUSF to receive SUPI as specified in clause 6.1.3” [Section 6.12.4 Page 90]); and
transmitting, to a unified data management (UDM) entity, a second request message including: the SUCI of the UE (e.g. 3GPP Release 15 transmitting from AUSF to UDM Nudm_UEAuthentication_Get Request that includes SUCI or SUPI, serving network name [Section 6.1.2 Page 34]; “AUSF sends the Nudm_UEAuthentication_Get Request, containing SUCI and the serving network name, to UDM. The general rules for UDM selection applies” [Page 161])
But 3GPP Release 15 does not specifically disclose:
a message including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI].
However, the analogous art Ericsson does disclose a message including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI] (e.g. Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]).  The prior art 3GPP Release 16 clearly teaches the well-known specification and purpose of including CAG IDs in messages to identify closed access group cells that a UE is entitled to access (e.g. 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]).  3GPP Release 15, Ericsson, and 3GPP Release 16 are 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of 3GPP Release 15, Ericsson, and 3GPP Release 16 before him or her, to modify the specification of 3GPP Release 15 with the teachings of Ericsson to include a message including: a closed access group (CAG) identifier of a CAG cell as claimed because 3GPP Release 15 clearly specifies the security architecture and standard for 5G System and 5G Core security features, mechanisms, and authentication procedures that include UDM receipt of a message including SUCI of a UE (3GPP Release 15  [Section 1 Scope]-[Section 15]) which may also include a CAG identifier (Ericsson which was a proposed change/amendment to the 3GPP Specification [Page 4]).  The suggestion/motivation for doing so would have been to prevent access from UE(s) not authorized to access a CAG cell hosted by a PLMN (3GPP Release 16 [Section 6.5 Solution #5: Solution for Access Control Page 25]; [Section 6.2 Solution 2: Closed Access Group Page 16]).  Therefore, it would have been obvious to combine 3GPP Release 15, Ericsson, and 3GPP Release 16 to obtain the invention as specified in the instant claim(s).
As to Claim 6:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the method of claim 5, further comprising: receiving, from the UDM entity, a second response message including information for indicating a rejection of the CAG Cell (e.g. 3GPP Release 15 UDM sends AUSF a rejection message [Page 42]; 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]); and transmitting, to the AMF entity, a first response message including the information for indicating the rejection of the CAG Cell (e.g. 3GPP Release 15 “the SEAF shall either reject the authentication by sending an Authentication Reject” [Section 6.1.3.2.2 Page 40]; [Section 6.1.4.1a Pages 41-43]), wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34];  Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]; 3GPP Release 16 “The UEs have subscription for a non-public network are authorized to register with non-public network. The UEs are configured with their UE identity (e.g. SUPI, or NAI) and credentials for the subscribed non-public networks” [Page 20]).  The Examiner supplies the same rationale for the combination of references 3GPP Release 15, Ericsson, and 3GPP Release 16 as in Claim 5 above.
As to Claim 7:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the method of claim 5, wherein the first request message further includes a serving network (SN) name (e.g. 3GPP Release 15 AUSF gets the serving network name from the SEAF [Figure 6.1.2-1. Page 34] which provides the authentication functionality on the AMF [Page 26]), and wherein the second request message further includes the SN name (e.g. 3GPP Release 15 sending from AUSF to UDM Nudm_UEAuthentication_Get Request that includes SUCI or SUPI, serving network name [Section 6.1.2 Page 34]).
As to Claim 8:
3GPP Release 15 discloses a method performed by an authentication an access and mobility management function (AMF) entity (e.g. 3GPP Release 15 Access and Mobility Management Function (AMF) [Section 3.2 Abbreviations Page 18]; security procedure for the case when the UE registers with VPLMN AMF is described below in figure 6.14.2.1-1 [Section 6.14.2.1 Procedure for steering of UE in VPLMN during registration Page 92]), the method comprising:
receiving, from a user equipment (UE) via a base station (e.g. 3GPP Release 15 gNB base station [Page 24]), a registration request including: a subscription concealed identifier (SUCI) of the UE (e.g. 3GPP Release 15 VPLMN AMF invokes Nudm_SDM_Get service operation message to the UDM to get amongst other information the Access and Mobility Subscription data for the UE [Page 93]; receiving Registration Request message containing UE security capabilities and the SUCI from UE through N3IWF [Page 99])
transmitting, to an unified data management (UDM) entity, a request message including: the SUCI of the UE (e.g. 3GPP Release 15 transmitting SUCI in request message from the SEAF [Figure 6.1.2-1. Page 34] which provides the authentication functionality on the AMF [Page 26]) to the AUSF which sends to UDM the Nudm_UEAuthentication_Get Request that includes SUCI or SUPI, serving network name [Section 6.1.2 Page 34]),
But 3GPP Release 15 does not specifically disclose:
a request including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI].
However, the analogous art Ericsson does disclose a request including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI] (e.g. Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]).  The prior art 3GPP Release 16 clearly teaches the well-known specification and purpose of including CAG IDs in messages to identify closed access group cells that a UE is entitled to access (e.g. 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]).  3GPP Release 15, Ericsson, and 3GPP Release 16 are analogous art because they are from the same field of endeavor in 3GPP 5G Technical Specifications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of 3GPP Release 15, Ericsson, and 3GPP Release 16 before him or her, to modify the specification of 3GPP Release 15 with the teachings of Ericsson to include a request including: a closed access group (CAG) identifier of a CAG cell as claimed because 3GPP Release 15 clearly specifies the security architecture and standard for 5G System and 5G Core security features, mechanisms, and authentication procedures that include UDM receipt of a message including SUCI of a UE (3GPP Release 15  [Section 1 Scope]-[Section 15]) which may also include a CAG identifier (Ericsson which was a proposed change/amendment to the 3GPP Specification [Page 4]).  The suggestion/motivation for doing so would have been to prevent access from UE(s) not authorized to access a CAG cell hosted by a PLMN (3GPP Release 16 [Section 6.5 Solution #5: Solution for Access Control Page 25]; [Section 6.2 Solution 2: Closed Access Group Page 16]).  Therefore, it would have been obvious to combine 3GPP Release 15, Ericsson, and 3GPP Release 16 to obtain the invention as specified in the instant claim(s).
As to Claim 9:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the method of claim 8, further comprising: receiving, from the UDM entity, a response message including information for indicating a rejection of the CAG Cell in case that the UE is not allowed to access the CAG cell (e.g. 3GPP Release 15 UDM sends a rejection message [Page 42]; 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]), wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34];  Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]; 3GPP Release 16 “The UEs have subscription for a non-public network are authorized to register with non-public network. The UEs are configured with their UE identity (e.g. SUPI, or NAI) and credentials for the subscribed non-public networks” [Page 20]).  The Examiner supplies the same rationale for the combination of references 3GPP Release 15, Ericsson, and 3GPP Release 16 as in Claim 8 above.
As to Claim 10:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the method of claim 8, further comprising: wherein the request message further includes a serving network (SN) name (e.g. 3GPP Release 15 AUSF gets the serving network name from the SEAF [Figure 6.1.2-1. Page 34] which provides the authentication functionality on the AMF [Page 26] where the AUSF sends the request message including SUCI and serving network name to UDM [Page 34]), and wherein the AMF entity is associated with a security anchor function (SEAF) (e.g. 3GPP Release 15 SEAF provides the authentication functionality via the AMF [Page 26]; SEAF/AMF [Page 40]).


As to Claim 11:
3GPP Release 15 discloses a method performed by a user equipment (UE) (e.g. 3GPP Release 15 user equipment (UE) [Section 5.2 Pages 21-23]), the method comprising:
transmitting, to an authentication an access and mobility management function (AMF) entity via a base station (e.g. 3GPP Release 15 Access and Mobility Management Function (AMF) [Section 3.2 Abbreviations Page 18]; UE shall use SUCI in the Registration Request sent to SEAF [Page 34]; security procedure for the case when the UE registers with VPLMN AMF is described below in figure 6.14.2.1-1 [Section 6.14.2.1 Procedure for steering of UE in VPLMN during registration Page 92]; UE sends initial NAS message to AMF including SUCI [Page 54]), a registration request including: a subscription concealed identifier (SUCI) of the UE (e.g. 3GPP Release 15 UE sends SUCI to AMF [Section 6.12.4 Subscription identification procedure Page 90]; VPLMN AMF invokes Nudm_SDM_Get service operation message to the UDM to get amongst other information the Access and Mobility Subscription data for the UE [Page 93]; receiving Registration Request message containing UE security capabilities and the SUCI from UE through N3IWF [Page 99]);
But 3GPP Release 15 does not specifically disclose:
a request including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI].
However, the analogous art Ericsson does disclose a request including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI] (e.g. Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]).  The prior art 3GPP Release 16 clearly teaches the well-known specification and purpose of including CAG IDs in messages to identify closed access group cells that a UE is entitled to access (e.g. 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]).  3GPP Release 15, Ericsson, and 3GPP Release 16 are analogous art because they are from the same field of endeavor in 3GPP 5G Technical Specifications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of 3GPP Release 15, Ericsson, and 3GPP Release 16 before him or her, to modify the specification of 3GPP Release 15 with the teachings of Ericsson to include a request including: a closed access group (CAG) identifier of a CAG cell as claimed because 3GPP Release 15 clearly specifies the security architecture and standard for 5G System and 5G Core security features, mechanisms, and authentication procedures that include UDM receipt of a message including SUCI of a UE (3GPP Release 15  [Section 1 Scope]-[Section 15]) which may also include a CAG identifier (Ericsson which was a proposed change/amendment to the 3GPP Specification [Page 4]).  The suggestion/motivation for doing so would have been to prevent access from UE(s) not authorized to access a CAG cell hosted by a PLMN (3GPP Release 16 [Section 6.5 Solution #5: Solution for Access Control Page 25]; [Section 6.2 Solution 2: Closed Access Group Page 16]).  Therefore, it would have been obvious to combine 3GPP Release 15, Ericsson, and 3GPP Release 16 to obtain the invention as specified in the instant claim(s).
As to Claim 12:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the method of claim 11, further comprising: receiving, from the AMF entity, a registration rejection including information for a cause value in case that the UE is not allowed to access the CAG cell (e.g. 3GPP Release 15 then the SEAF shall either reject the authentication by sending an Authentication Reject to the UE if the SUCI was used by the UE in the initial NAS message or the SEAF/AMF shall initiate an Identification procedure with the UE if the 5G-GUTI was used by the UE in the initial NAS message to retrieve the SUCI and an additional authentication attempt may be initiated [Page 40]; , the Nudm_UECM_Registration Request is rejected. The rejection message may include, according to the home networks policy, an indication that the visited network should send a new Nausf_UEAuthentication_Authenticate Request [Page 42]), and wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34];  Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]; 3GPP Release 16 “The UEs have subscription for a non-public network are authorized to register with non-public network. The UEs are configured with their UE identity (e.g. SUPI, or NAI) and credentials for the subscribed non-public networks” [Page 20]).  The Examiner supplies the same rationale for the combination of references 3GPP Release 15, Ericsson, and 3GPP Release 16 as in Claim 11 above.
As to Claim 13:
3GPP Release 15 discloses a unified data management (UDM) entity (e.g. 3GPP Release 15 Unified Data Management (UDM) [Section 3.2 Abbreviations]; [Section 6.1.2]), comprising:
at least one transceiver; and at least one processor operably coupled to the at least one transceiver (e.g. 3GPP Release 15 UDM radio and processor for sending and receiving messages [Page 36]), configured to:
receive, from an authentication server function (AUSF) entity (e.g. 3GPP Release 15 Authentication server function (AUSF) [Section 5.8a Requirements on AUSF Page 27]), a request message including: a subscription (e.g. 3GPP Release 15 receiving from AUSF to UDM Nudm_UEAuthentication_Get Request that includes SUCI or SUPI, serving network name [Section 6.1.2 Page 34]);
deconceal the SUCI of the UE (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34]); and
verify if the UE is allowed to access the CAG Cell or not (e.g. “As per current 3GPP specification (TS 23.501)… the serving network verifies if the UE is authorized to access the CAG cells/NPN based on a successful verification” - Applicants’ admitted prior art, Specification [0009]);
But 3GPP Release 15 does not specifically disclose:
a message including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI].
However, the analogous art Ericsson does disclose a message including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI] (e.g. Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]).  The prior art 3GPP Release 16 clearly teaches the (e.g. 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]).  3GPP Release 15, Ericsson, and 3GPP Release 16 are analogous art because they are from the same field of endeavor in 3GPP 5G Technical Specifications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of 3GPP Release 15, Ericsson, and 3GPP Release 16 before him or her, to modify the specification of 3GPP Release 15 with the teachings of Ericsson to include a message including: a closed access group (CAG) identifier of a CAG cell as claimed because 3GPP Release 15 clearly specifies the security architecture and standard for 5G System and 5G Core security features, mechanisms, and authentication procedures that include UDM receipt of a message including SUCI of a UE (3GPP Release 15  [Section 1 Scope]-[Section 15]) which may also include a CAG identifier (Ericsson which was a proposed change/amendment to the 3GPP Specification [Page 4]).  The suggestion/motivation for doing so would have been to prevent access from UE(s) not authorized to access a CAG cell hosted by a PLMN (3GPP Release 16 [Section 6.5 Solution #5: Solution for Access Control Page 25]; [Section 6.2 Solution 2: Closed Access Group Page 16]).  Therefore, it would have been obvious to combine 3GPP Release 15, Ericsson, and 3GPP Release 16 to obtain the invention as specified in the instant claim(s).
As to Claim 14:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the UDM entity of claim 13, wherein the at least one processor is further configured to: if the UE is not allowed to access the CAG Cell (e.g. 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]), transmit, to the AUSF entity, a reject message including information for indicating a rejection of the CAG Cell (e.g. 3GPP Release 15 “the SEAF shall either reject the authentication by sending an Authentication Reject” [Section 6.1.3.2.2 Page 40]); and if the UE is allowed to access the CAG Cell (e.g. 3GPP Release 16 UE is allowed to access CAG cell [Section 6.2 Solution 2: Closed Access Group Page 16]), perform an authentication procedure comprising a generation of an authentication vector (e.g. 3GPP Release 15 “The UDM/ARPF shall first generate an authentication vector with Authentication Management Field (AMF)” [Section 6.1.3 Authentication procedures Page 36]).  The Examiner supplies the same rationale for the combination of references 3GPP Release 15, Ericsson, and 3GPP Release 16 as in Claim 13 above.
As to Claim 15:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the UDM entity of claim 13, wherein the at least one processor is further configured to:
identify a subscription permanent identifier (SUPI) of the UE based on the deconcealing of SUCI (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34]), wherein the SUPI of the UE is used to verify if the UE is allowed to access the CAG cell or not (e.g. Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]; 3GPP Release 16 “The UEs have subscription for a non-public network are authorized to register with non-public network. The UEs are configured with their UE identity (e.g. SUPI, or NAI) and credentials for the subscribed non-public networks” [Page 20]).  The Examiner supplies the same rationale for the combination of references 3GPP Release 15, Ericsson, and 3GPP Release 16 as in Claim 13 above.
As to Claim 16:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the UDM entity of claim 13, wherein the UDM entity is associated with at least one of a subscription identifier de-concealing function (SIDF) (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34]) or an authentication credential repository and processing function, and wherein the request message further includes a serving network (SN) name (e.g. 3GPP Release 15 receiving from AUSF to UDM Nudm_UEAuthentication_Get Request that includes SUCI or SUPI, serving network name [Section 6.1.2 Page 34]).
As to Claim 17:
3GPP Release 15 discloses an authentication server function (AUSF) entity (e.g. 3GPP Release 15 Authentication Server Function (AUSF) [Section 3.2 Abbreviations Page 18]), comprising:
at least one transceiver; and at least one processor operably coupled to the at least one transceiver (e.g. 3GPP Release 15 AUSF radio and processor for handling authentication requests for 3GPP and non-3GPP access [Section 5.8a Page 27]; AUSF can take role of backend authentication server [Page 32]), configured to:
receive, from an authentication an access and mobility management function (AMF) entity (e.g. 3GPP Release 15 Access and Mobility Management Function (AMF) [Section 3.2 Abbreviations Page 18]), a first request message including:
a subscription concealed identifier (SUCI) of a user equipment (UE) (e.g. 3GPP Release 15 “AMF may initiate authentication with AUSF to receive SUPI as specified in clause 6.1.3” [Section 6.12.4 Page 90]); and
transmit, to a unified data management (UDM) entity, a second request message including: the SUCI of the UE (e.g. 3GPP Release 15 transmitting from AUSF to UDM Nudm_UEAuthentication_Get Request that includes SUCI or SUPI, serving network name [Section 6.1.2 Page 34]; “AUSF sends the Nudm_UEAuthentication_Get Request, containing SUCI and the serving network name, to UDM. The general rules for UDM selection applies” [Page 161])
But 3GPP Release 15 does not specifically disclose:
a message including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI].
However, the analogous art Ericsson does disclose a message including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI] (e.g. Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]).  The prior art 3GPP Release 16 clearly teaches the well-known specification and purpose of including CAG IDs in messages to identify closed access group cells that a UE is entitled to access (e.g. 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]).  3GPP Release 15, Ericsson, and 3GPP Release 16 are analogous art because they are from the same field of endeavor in 3GPP 5G Technical Specifications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of 3GPP Release 15, Ericsson, and 3GPP Release 16 before him or her, to modify the 3GPP Release 15 with the teachings of Ericsson to include a message including: a closed access group (CAG) identifier of a CAG cell as claimed because 3GPP Release 15 clearly specifies the security architecture and standard for 5G System and 5G Core security features, mechanisms, and authentication procedures that include UDM receipt of a message including SUCI of a UE (3GPP Release 15  [Section 1 Scope]-[Section 15]) which may also include a CAG identifier (Ericsson which was a proposed change/amendment to the 3GPP Specification [Page 4]).  The suggestion/motivation for doing so would have been to prevent access from UE(s) not authorized to access a CAG cell hosted by a PLMN (3GPP Release 16 [Section 6.5 Solution #5: Solution for Access Control Page 25]; [Section 6.2 Solution 2: Closed Access Group Page 16]).  Therefore, it would have been obvious to combine 3GPP Release 15, Ericsson, and 3GPP Release 16 to obtain the invention as specified in the instant claim(s).
As to Claim 18:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the AUSF entity of claim 17, wherein the at least one processor is further configured to: receive, from the UDM entity, a second response message including information for indicating a rejection of the CAG Cell (e.g. 3GPP Release 15 UDM sends AUSF a rejection message [Page 42]; 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]); and transmit, to the AMF entity, a first response message including the information for indicating the rejection of the CAG Cell (e.g. 3GPP Release 15 “the SEAF shall either reject the authentication by sending an Authentication Reject” [Section 6.1.3.2.2 Page 40]; [Section 6.1.4.1a Pages 41-43]), wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34];  Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]; 3GPP Release 16 “The UEs have subscription for a non-public network are authorized to register with non-public network. The UEs are configured with their UE identity (e.g. SUPI, or NAI) and credentials for the subscribed non-public networks” [Page 20]).  The Examiner supplies the same rationale for the combination of references 3GPP Release 15, Ericsson, and 3GPP Release 16 as in Claim 17 above.
As to Claim 19:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the AUSF entity of claim 17, wherein the first request message further includes a serving network (SN) name (e.g. 3GPP Release 15 AUSF gets the serving network name from the SEAF [Figure 6.1.2-1. Page 34] which provides the authentication functionality on the AMF [Page 26]), and wherein the second request message further includes the SN name (e.g. 3GPP Release 15 sending from AUSF to UDM Nudm_UEAuthentication_Get Request that includes SUCI or SUPI, serving network name [Section 6.1.2 Page 34]).
As to Claim 20:
3GPP Release 15 discloses an authentication an access and mobility management function (AMF) entity (e.g. 3GPP Release 15 Access and Mobility Management Function (AMF) [Section 3.2 Abbreviations Page 18]; security procedure for the case when the UE registers with VPLMN AMF is described below in figure 6.14.2.1-1 [Section 6.14.2.1 Procedure for steering of UE in VPLMN during registration Page 92]), comprising:
at least one transceiver; and at least one processor operably coupled to the at least one transceiver (e.g. 3GPP Release 15 AMF radio and processor for signaling and providing network service [Section 5.5 Requirements on the AMF Page 26]), configured to:
receive, from a user equipment (UE) via a base station (e.g. 3GPP Release 15 gNB base station [Page 24]), a registration request including: a subscription concealed identifier (SUCI) of the UE (e.g. 3GPP Release 15 VPLMN AMF invokes Nudm_SDM_Get service operation message to the UDM to get amongst other information the Access and Mobility Subscription data for the UE [Page 93]; receiving Registration Request message containing UE security capabilities and the SUCI from UE through N3IWF [Page 99])
transmit, to an unified data management (UDM) entity, a request message including: the SUCI of the UE (e.g. 3GPP Release 15 transmitting SUCI in request message from the SEAF [Figure 6.1.2-1. Page 34] which provides the authentication functionality on the AMF [Page 26]) to the AUSF which sends to UDM the Nudm_UEAuthentication_Get Request that includes SUCI or SUPI, serving network name [Section 6.1.2 Page 34]),
But 3GPP Release 15 does not specifically disclose:
a request including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI].
However, the analogous art Ericsson does disclose a request including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI] (e.g. Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]).  The prior art 3GPP Release 16 clearly teaches the well-known specification and purpose of including CAG IDs in messages to identify closed access group cells that a UE is entitled to access (e.g. 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]).  3GPP Release 15, Ericsson, and 3GPP Release 16 are analogous art because they are from the same field of endeavor in 3GPP 5G Technical Specifications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of 3GPP Release 15, Ericsson, and 3GPP Release 16 before him or her, to modify the specification of 3GPP Release 15 with the teachings of Ericsson to include a request including: a closed access group (CAG) identifier of a CAG cell as claimed because 3GPP Release 15 clearly specifies the security architecture and standard for 5G System and 5G Core security features, mechanisms, and authentication procedures that include UDM receipt of a message including SUCI of a UE (3GPP Release 15  [Section 1 Scope]-[Section 15]) which may also include a CAG identifier (Ericsson which was a proposed change/amendment to the 3GPP Specification [Page 4]).  The suggestion/motivation for doing so would have been to prevent access from UE(s) not authorized to access a CAG cell hosted by a PLMN (3GPP Release 16 [Section 6.5 Solution #5: Solution for Access Control Page 25]; [Section 6.2 Solution 2: Closed Access Group Page 16]).  Therefore, it would have been obvious to combine 3GPP Release 15, Ericsson, and 3GPP Release 16 to obtain the invention as specified in the instant claim(s).
As to Claim 21:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the AMF entity of claim 20, wherein the at least one processor is further configured to: receive, from the UDM entity, a response message including information for indicating a rejection of the CAG Cell in case that the UE is not allowed to access the CAG cell (e.g. 3GPP Release 15 UDM sends a rejection message [Page 42]; 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]), wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34];  Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]; 3GPP Release 16 “The UEs have subscription for a non-public network are authorized to register with non-public network. The UEs are configured with their UE identity (e.g. SUPI, or NAI) and credentials for the subscribed non-public networks” [Page 20]).  The Examiner supplies the same rationale for the combination of references 3GPP Release 15, Ericsson, and 3GPP Release 16 as in Claim 20 above.
As to Claim 22:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the AMF entity of claim 20, wherein the at least one processor is further configured to: wherein the request message further includes a serving network (SN) name (e.g. 3GPP Release 15 AUSF gets the serving network name from the SEAF [Figure 6.1.2-1. Page 34] which provides the authentication functionality on the AMF [Page 26] where the AUSF sends the request message including SUCI and serving network name to UDM [Page 34]), and wherein the AMF entity is associated with a security anchor function (SEAF) (e.g. 3GPP Release 15 SEAF provides the authentication functionality via the AMF [Page 26]; SEAF/AMF [Page 40])
As to Claim 23:
3GPP Release 15 discloses a user equipment (UE) (e.g. 3GPP Release 15 user equipment (UE) [Section 5.2 Pages 21-23]), comprising:
at least one transceiver; and at least one processor operably coupled to the at least one transceiver (e.g. 3GPP Release 15 UE radio and processor for 5G security capabilities [Page 17]; [Section 5.2 Requirements on the UE Pages 21-23]), configured to:
transmit, to an authentication an access and mobility management function (AMF) entity via a base station (e.g. 3GPP Release 15 Access and Mobility Management Function (AMF) [Section 3.2 Abbreviations Page 18]; UE shall use SUCI in the Registration Request sent to SEAF [Page 34]; security procedure for the case when the UE registers with VPLMN AMF is described below in figure 6.14.2.1-1 [Section 6.14.2.1 Procedure for steering of UE in VPLMN during registration Page 92]; UE sends initial NAS message to AMF including SUCI [Page 54]), a registration request including: a subscription concealed identifier (SUCI) of the UE (e.g. 3GPP Release 15 UE sends SUCI to AMF [Section 6.12.4 Subscription identification procedure Page 90]; VPLMN AMF invokes Nudm_SDM_Get service operation message to the UDM to get amongst other information the Access and Mobility Subscription data for the UE [Page 93]; receiving Registration Request message containing UE security capabilities and the SUCI from UE through N3IWF [Page 99]);
But 3GPP Release 15 does not specifically disclose:
a request including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI].
However, the analogous art Ericsson does disclose a request including: a closed access group (CAG) identifier of a CAG cell [along with a SUCI] (e.g. Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]).  The prior art 3GPP Release 16 clearly teaches the well-known specification and purpose of including CAG IDs in messages to identify closed access group cells that a UE is entitled to access (e.g. 3GPP Release 16 [Section 6.2 Solution 2: Closed Access Group Page 16]; “CAG-ID to prevent access from UE(s) not authorized to access the CAG cell hosted by PLMN” [Section 6.5 Page 25]).  3GPP Release 15, Ericsson, and 3GPP Release 16 are analogous art because they are from the same field of endeavor in 3GPP 5G Technical Specifications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of 3GPP Release 15, Ericsson, and 3GPP Release 16 before him or her, to modify the specification of 3GPP Release 15 with the teachings of Ericsson to include a request including: a closed access group (CAG) identifier of a CAG cell as claimed because 3GPP Release 15 clearly specifies the security architecture and standard for 5G (3GPP Release 15  [Section 1 Scope]-[Section 15]) which may also include a CAG identifier (Ericsson which was a proposed change/amendment to the 3GPP Specification [Page 4]).  The suggestion/motivation for doing so would have been to prevent access from UE(s) not authorized to access a CAG cell hosted by a PLMN (3GPP Release 16 [Section 6.5 Solution #5: Solution for Access Control Page 25]; [Section 6.2 Solution 2: Closed Access Group Page 16]).  Therefore, it would have been obvious to combine 3GPP Release 15, Ericsson, and 3GPP Release 16 to obtain the invention as specified in the instant claim(s).
As to Claim 24:
3GPP Release 15 in view of Ericsson and 3GPP Release 16 discloses the UE of claim 23, wherein the at least one processor is further configured to: receive, from the AMF entity, a registration rejection including information for a cause value in case that the UE is not allowed to access the CAG cell (e.g. 3GPP Release 15 then the SEAF shall either reject the authentication by sending an Authentication Reject to the UE if the SUCI was used by the UE in the initial NAS message or the SEAF/AMF shall initiate an Identification procedure with the UE if the 5G-GUTI was used by the UE in the initial NAS message to retrieve the SUCI and an additional authentication attempt may be initiated [Page 40]; , the Nudm_UECM_Registration Request is rejected. The rejection message may include, according to the home networks policy, an indication that the visited network should send a new Nausf_UEAuthentication_Authenticate Request [Page 42]), and wherein the SUCI is (e.g. 3GPP Release 15 “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34];  Ericsson UE to NG-RAN: AN message including AN parameters and Registration Request (SUCI) where the AN parameters include CAG Identifier if the UE is accessing the NG-RAN using a CAG cell [Page 4]; 3GPP Release 16 “The UEs have subscription for a non-public network are authorized to register with non-public network. The UEs are configured with their UE identity (e.g. SUPI, or NAI) and credentials for the subscribed non-public networks” [Page 20]).  The Examiner supplies the same rationale for the combination of references 3GPP Release 15, Ericsson, and 3GPP Release 16 as in Claim 23 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Nylander et al. (US 20110165878 A1)
Ueda et al. (US 20110207428 A1) 
Tiwari (US 20120064889 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530.  The examiner can normally be reached on Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

07.13.2021